OPINION — AG — **** MONIES RECEIVED FROM SALE OF LAND — MUST BE USED TO RETIRE BONDS ISSUED TO ORIGINALLY PURCHASE SAID LAND **** ALL OF THE FIVE THOUSAND DOLLARS ($5,000.00) RECEIVED BY THE COUNTY FROM THE SALE OF THE LAND ORIGINALLY PURCHASED WITH PROCEEDS FROM A COUNTY BOND ISSUE APPROVED FOR THE PURPOSE OF ACQUIRING SAID PROPERTY, MUST BE PLACED IN THE SINKING FUND FOR THE PURPOSE OF RETIRING THE BONDS ISSUED FOR THE PURCHASE OF SAID PROPERTY. CITE: 19 Ohio St. 1961 381-387 [19-381] — [19-387], ARTICLE X, SECTION 16, ARTICLE X, SECTION 17 (MARVIN C. EMERSON)